DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Response to Amendment
The amendment filed on 05/16/2022 has been entered. As directed by the amendment: claims 1, 6 – 7,17, 20 and 22 are currently amended. Claim 21 is cancelled. Claims 2 – 3, 5, 8 – 9 and 11 – 15 were previously cancelled. Thus, claims 1, 4, 6 – 7, 10, 16 – 20 and 22 – 23 are currently pending. The amendments made to the claims are sufficient to overcome the “claim objections” as well as the “Claim Rejections under 35 U.S.C. 112(a) & (b)” in the Final Rejection dated 02/15/2022. Thus, those objections and rejection are withdrawn. Applicant’s Remarks/Arguments regarding the Obviousness Rejection are fully considered (please see “Response to Arguments” section) and the following Non-final rejection is made herein.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities: 
Claims 1 and 22 recite “… analyze whether or not a distribution of a measurement value has a predetermined characteristic …” and it is not clear whether the “measurement value” is the measured intensity of heat radiation by the sensor or another measurement value. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit” in claims 1, 4, 6-7, 16, 18, and 22-23, “control unit’’ in claims 1, 4, 17, 19, and 20, “scanning unit” in claim 7, and “display unit” in claims 10, 16, 18, and 23.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure to the “determination unit” can be found in paragraphs (0025 – 0026): “The control unit 110 further includes...a determination unit 111 serving as a functional module or causing the CPU to execute a program. The determination unit 111 determines an abnormal location included in the workpiece 141, based on data of the intensity of the heat radiation incorporated into the control unit 110” and is thus being interpreted as a functional module of a computer or a controller.
The corresponding structure to the “control unit” can be found in paragraph (0025): “The control unit 110 is a computer having a storage device for storing a program, a central processing unit (CPU) for executing the program, a working memory, and an I/O for inputting and outputting a control signal and a detection signal” and is thus being interpreted as a computer.
The corresponding structure for the “scanning unit” can be found in paragraphs (0100 -0103): “The laser machining device 301 includes...a scanning optical system 323 serving as a scanning unit...the scanning optical system 323 includes a Galvano mirror, and can change the irradiation position of the laser beam, that is, a machining target position P300, in two directions along an upper surface of the stage 331, for example” and is thus being interpreted as a scanning optical system that can change the irradiation position of the laser beam.
The corresponding structure for the “display unit” can be found in paragraph [0027]: “The display unit 112 is a display capable of displaying warning light or an image” and is thus being interpreted as a display capable of displaying warning light or an image.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 17, these recites the limitation "… a control unit that is configured to…" and it is not clear whether it is the same “control unit” in the independent claim 1 or additional/another “control unit” recited by the respective claims rendering claim 4 and 17 indefinite.  
Regarding Claim 7, this claim recites “… the determination unit determines a crack, foreign substance contamination, or warpage of the workpiece …” and the independent claim 1 recites “a control unit … determine a pattern of a warpage of the workpiece…”. I t is unclear if both the determination unit and the control unit determine the warpage individually, in combination, or if each determine a warpage at a different location rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 – 7, 10, 16 – 20 and 22 – 23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jyumonji et al. (US 2006/0131289 A1) and herein after called Jyumonji.
Regarding claim 1, Jyumonji discloses a laser machining device (FIG.2) comprising: a sensor that is configured to measure intensity of heat radiation of a workpiece irradiated with a laser beam (a photodetector 49 configured to measure the light intensity radiated from a target of  the workpiece 47, ( 0095, 0098 and FIG. 2)); a determination unit (Computer 51, comprising multiple units (301 – 309) including CPU 302 as shown in FIG. 4) that is configured to: compare the intensity of the heat radiation obtained when the laser beam irradiates a first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a position of the workpiece other than the first position (CPU 302 compares the measured the light intensity radiated from the a target workpiece obtained by the detector with a stored predetermined intensity information value wherein the predetermined intensity values are obtained from measurements of a different processing targets of the workpiece, (0104, 0105 and 0112)), and determine, based on the intensity of the heat radiation measured by the sensor an abnormal location of the workpiece (the CPU 302 stores light intensity information detected by this photodetector 49 and identifies normal intensity location and defective intensity location, (0112 – 0114)); and a control unit (computer 51 comprising PC for control and analysis 305, FIG.4) that is configured to: analyze whether or not a distribution of a measurement value has a predetermined characteristic and determine a pattern of a warpage of the workpiece, a position of the warpage, or a size of the warpage, based on a result of the analysis (the measured radiation intensity signal is input to the computer 51 through a signal line 50, the computer performs analysis of the light intensity of  the detected signal and judges normal and abnormal processing target positions of the workpiece 47, (0090 – 0092), Please note: warpage is interpreted to mean abnormal twisting or deformation of the processing workpiece 47 for the purpose of this examination).
Regarding claim 4, Jyumonji discloses the laser machining device according to claim 1, further comprising: a control unit that is configured to control a state of the workpiece based on the state that is determined by the determination unit (computer 51 controls the positioning of the target body 47 based on the determination of normal or abnormal radiation signal, (0099 – 0101)).   
Regarding claim 6, Jyumonji discloses the laser machining device according to claim 1, wherein the determination unit determines whether or not the first position or the position of the workpiece other than the first position of the workpiece is abnormal (the CPU 302 stores light intensity information detected by this photodetector 49 and identifies normal intensity location and defective intensity location of the workpiece, (0112 – 0114)), based on a comparison between the intensity of the heat radiation obtained when the first position of the workpiece is irradiated with the laser beam and the intensity of the heat radiation obtained when the position of the workpiece other than the first position is irradiated with the laser beam (further, the CPU 302 reads normal light intensity information previously obtained for crystallization from the normal laser beam information storage device 309 based on a program read from the measurement/analysis information storage device 308, compares this information with the detected light intensity information, outputs judgment information indicating whether the light intensity falls within a range of a normal intensity, (0112)).  
Regarding claim 7, Jyumonji discloses the laser machining device according to claim 1, wherein the workpiece is a wafer of a semiconductor element material (the processing target body or workpiece is semiconductor thin film (an amorphous silicon thin film), (0147)), wherein a scanning unit performs annealing treatment on a surface portion of the workpiece by changing the irradiation position of the workpiece irradiated with the laser beam (laser source 41 performs annealing on the processing target body by changing irradiation posttension as shown in FIG. 1D,  (0086, 0146 , 0150 and FIG.1D) and wherein the determination unit determines a crack, foreign substance contamination, or warpage of the workpiece ((the CPU 302 stores light intensity information detected by this photodetector 49 and identifies normal intensity location and defective intensity location on the processing target body, (0112 – 0114));.  
Regarding claim 10, Jyumonji discloses the laser machining device according to claim 1, further comprising: a display unit that displays a determination result of the determination unit (the display device 304 displays the results determined by the CPU 302, (0113)).  
Regarding claim 16, Jyumonji discloses the laser machining device according to claim 4, further comprising: a display unit that is configured to display, based on a determination result of the determination unit, a warning light or a notification of an abnormality (normal intensity and abnormal intensity result determined by the CPU is displayed by the display device, (0113 – 0114)).  
Regarding claim 17, Jyumonji discloses the laser machining device according to claim 1, further comprising: a control unit that is configured to output a type of an abnormality and an abnormal location (the measured radiation intensity signal is input to the computer 51 through a signal line 50, the computer performs analysis of the light intensity of the detected signal and judges normal and abnormal processing target positions of the workpiece 47, (0090 – 0092)).
Regarding claim 18, Jyumonji discloses the laser machining device according to claim 1, further comprising: a display unit that is configured to display, based on a determination result of the determination unit, a type of an abnormality and an abnormal location (normal intensity and abnormal intensity result determined by the CPU is displayed by the display device, (0113 – 0114)).    
Regarding claim 19, Jyumonji discloses the laser machining device according to claim 4, wherein the control unit is configured to identify an abnormality by comparing a measurement value of the heat radiation at each scanning position with one or both of an upper limit threshold and a lower limit threshold (computer 51 identifies abnormality by comparing the detected intensity value with a range of specified value  and judging “normal radiation” when the value falls within range and “not-normal radiation” when the value falls out of range, (0099- 0100)) .  
Regarding claim 20, Jyumonji discloses the laser machining device according to claim 4, wherein the control unit is configured to: perform drive control of a scanning optical system, and compare a measurement value obtained at each scanning position with a measurement value obtained at a front stage position and a measurement value obtained at a rear stage position (the computer 51 judges an analysis result of the light intensity detection signal and transmits a movement signal to a drive mechanism DM through a signal line 53 in order to control the stage 48 to move depending on a result of this judgment. If the computer 51 determines that the light intensity is a normal as a result of the judgment, the laser beam 40 and the processing target body 47 are relatively moved to the next irradiation position by movement control, (0091)).
Regarding claim 22, Jyumonji discloses a laser machining method comprising: measuring, by a sensor, intensity of heat radiation of a workpiece irradiated with a laser beam (measuring  the light intensity radiated from a target of  the workpiece 47 by photodetector 49, ( 0095, 0098 and FIG. 2)); comparing, by a determination unit, the intensity of the heat radiation obtained when the laser beam irradiates a first position of the workpiece with the intensity of the heat radiation obtained when the laser beam irradiates a position of the workpiece other than the first position(comparing, by the CPU 302, the measured the light intensity radiated from the a target workpiece obtained by the detector with a stored predetermined intensity information value wherein the predetermined intensity values are obtained from measurements of a different processing targets of the workpiece, (0104, 0105 and 0112)); and determining, by the determination unit, based on the intensity of the heat radiation measured by the sensor  an abnormal location of the workpiece(determining normal intensity location and defective intensity location of the workpiece by the CPU 302 , based on stored light intensity information detected by the photodetector 49 (0112 – 0114)); analyzing whether or not a distribution of a measurement value has a predetermined characteristic, and determining a pattern of a warpage of the workpiece, a position of the warpage, or a size of the warpage, based on a result of the analysis(computer 51 analyzing the light intensity of the measured radiation signal input from the detector and judging normal and abnormal processing target positions of the workpiece 47, (0090 – 0092)).
Regarding claim 23, Jyumonji discloses the laser machining method according to claim 22, further comprising: displaying, by a display unit, a determination result of the determination unit (displaying, by the display device 304, the results determined by the CPU 302, (0113)).  
Response to Arguments
Applicant’s Remarks/Arguments with respect to the Final Rejection dated 02 /15/2022 have been considered and the following response is given.
Claim objections and Claim Rejections under 35 U.S.C. 112(a) & (b)
 	The amendments made to the claims are sufficient to overcome the “claim objections” as well as the “Claim Rejections under 35 U.S.C. 112(a) & (b)” in the Final Rejection dated 02/15/2022. Thus, those objections and rejection are withdrawn.
Claim Rejections under 35 U.S.C 103
 Remarks/Arguments regarding the obviousness rejections made under 35 U.S.C. 103 in the final Rejection dated 02/15/2022 have been fully considered but are moot now because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761